         Case: 3:21-cv-00049-jdp Document #: 8 Filed: 04/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

BRANDON D. BRADLEY, SR.,

        Petitioner,
                                                        Case No. 21-cv-49-jdp
   v.

LARRY FUCHS,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Brandon D. Bradley, Sr.’s petition for a writ of habeas corpus under 28 U.S.C. §

2254 without prejudice.




        /s/                                                4/27/2021
        Peter Oppeneer, Clerk of Court                           Date
